DEVIN, J., took no part in the consideration or decision of this case.
This case was here on a former appeal and new trial was awarded. See207 N.C. 538.
Upon the former appeal, upon the same pleadings and practically the same evidence, the defendant urged its motion for a judgment of nonsuit, *Page 816 
which motion was denied when this Court sent the case back for a new trial. This denial of the motion became the law of that aspect of the case. "A decision of the Supreme Court on a prior appeal constitutes the law of the case, both in subsequent proceedings in the trial court and on a subsequent appeal." Power v. Yount, ante, 182 (184), and cases there cited.
The error on the first trial upon which the new trial was awarded was corrected at the second trial, and we have examined the other assignments of error relative to the admission of evidence and of the charge and find no reversible error.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.